Citation Nr: 0520017	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-32 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a hypertensive 
cardiovascular disease, claimed as high blood pressure, a 
heart condition and chest problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970, with subsequent service with the Puerto Rico 
National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Board notes that, at the veteran's request, he was 
scheduled to testify at an appeals hearing at the RO before a 
hearing officer on March 30, 2004.  However, the record 
reflects that the veteran postponed the hearing, and there is 
no further indication that the veteran or his representative 
submitted a request to reschedule the hearing or submitted 
additional requests for an appeals hearing.  Therefore, the 
Board deems the veteran's request for an appeals hearing 
withdrawn.  See 38 C.F.R. § 20.700-20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The competent medical evidence of record does not show 
that the claimed hypertensive cardiovascular disease, claimed 
as high blood pressure, a heart condition and chest problems, 
is related to active service, or that it constitutes a 
disability resulting from injury incurred during a period of 
inactive duty training (INACDUTRA).

CONCLUSION OF LAW

The claimed hypertensive cardiovascular disease, claimed as 
high blood pressure, a heart condition and chest problems, 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred; and it does not 
constitute a disability resulting from injury incurred during 
a period of INACDUTRA.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via RO letters issued in December 2002 
and May 2003; the June 2003 rating decision; the October 2003 
statement of the case (SOC), and the July 2004 supplemental 
statement of the case (SSOC).  In addition, RO letters issued 
in December 2002 and May 2003; and the October 2003 SOC 
provided the veteran with specific information concerning the 
VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.  Significantly, the 
duty to assist is not a one-way street, and the claimant has 
not fulfilled his duty to cooperate in this matter.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In this regard, the 
veteran was scheduled for a VA examination in February 2003, 
however, he failed to report.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters, the rating decision, the SOC and the SSOC, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, including 
hypertension, when such diseases are manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2004).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Furthermore, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty for training (ACDUTRA), or for disability 
resulting from injury incurred during a period of INACDUTRA.  
38 U.S.C.A. §§ 101(24), 1110 (West 2002).   

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, the active service medical records are negative 
for any complaints or treatment for disabilities of the 
cardiovascular system.  The October 1969 discharge 
examination report specifically notes normal lungs and chest, 
heart, and vascular system.

A  July 1970 VA examination report shows the veteran had a 
normal cardiovascular system.  His blood pressure at this 
time was 128/72.

Treatment records from the San Juan VA Medical Center dated 
from 1971 to 2003 describe the treatment the veteran received 
over time for various complaints, including a tonsillectomy, 
myositis supraspinous, a neck cyst, and eye problems.

Records received from the Social Security Administration 
(SSA) include treatment records which describe the treatment 
the veteran has received for symptomatology related to back 
and eye disorders, and high blood pressure.

A 2000 note from Dr. Edicto Lopez Ortiz indicates the veteran 
was unable to work from June 3, 2000 to June 4, 2000.  And, a 
June 2000 note from J. Miranda, M.D., indicates the veteran 
had been seen for the prior 12 months due to hypertensive 
cardiovascular disease and degenerative discal disease.

November 2002 records from the Hospital Santa Rosa indicates 
the veteran complained of left sided chest pain aggravated by 
motion and deep breathing.  The veteran was noted to have a 
history of hypertension and had blood pressure measurements 
of 132/69.  He was diagnosed with costochondral pain.

VA Medical Center records show the veteran was scheduled for 
a VA examination on February 24, 2003, but that he failed to 
report to the examination.  In this respect, in an October 
2004 VA form 646 (Statement of Accredited Representation in 
Appealed Case) the veteran's representative acknowledges that 
the veteran failed to report to the scheduled examination, 
and that any additional evidence which may have resulted from 
such examination could not be obtained.

Lastly, March 2005 notations from Consultores Oftalmicos del 
Sureste show the veteran was treated for open angle glaucoma.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence does not support a grant of 
service connection for hypertensive cardiovascular disease, 
claimed as high blood pressure, a heart condition and chest 
problems.  The medical evidence of record simply does not 
support the veteran's contention that such disease was 
incurred during active service, or within a year period 
following his discharge from active service.  In addition, 
the evidence of record simply does not show that the claimed 
hypertensive cardiovascular disease resulted from disease or 
injury incurred in or aggravated by ACDUTRA, or constitutes a 
disability resulting from injury incurred during a period of 
INACDUTRA.  

In this respect, it is apparent that the veteran was treated 
for high blood pressure during his National Guard service 
from July 7, 1999 to July 11, 1999.  However, this is clearly 
treatment for a disease and not for an injury incurred during 
INACDUTRA.  Furthermore, the veteran was discharged from 
active service in April 1970, which means his high blood 
pressure symptoms began almost 20 years after discharge from 
active duty, and even then he was only diagnosed with high 
blood pressure measurements, as opposed to a firm diagnosis 
of hypertension or a hypertensive cardiovascular disease.  
See 38 U.S.C.A. §§ 101(24), 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2004).  Lastly, the evidence of record simply 
does not include any evidence which tends to link the claimed 
disorder with the veteran's active service, ACDUTRA or 
INACDUTRA.

Although the Board does not doubt the veteran's sincere 
belief that his currently claimed hypertensive cardiovascular 
disease, claimed as high blood pressure, a heart condition 
and chest problems, is related to his service, the veteran is 
not a medical professional competent to render an opinion on 
matters of medical etiology or aggravation.  Absent a 
professional medical opinion linking the veteran's disability 
to service, service connection cannot be granted.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorder has not been related to active 
service or ACDUTRA, and there is no evidence that it 
constitutes a disability resulting from injury incurred 
during a period of INACDUTRA.  Given that the preponderance 
of the evidence of record does not support the veteran's 
contentions, the Board finds that the evidence is not 
in at least relative equipoise, and that the reasonable doubt 
rule is not for application in this case.  The veteran's 
claim must be denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for hypertensive cardiovascular disease, 
claimed as high blood pressure, a heart condition and chest 
problems, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


